Title: To James Madison from William Jones, [ca. 15 October 1814]
From: Jones, William
To: Madison, James


        
          [ca. 15 October 1814]
        
        With respect to money the Department is truly in the most untoward Situation.
        I have now laying over the requisitions of the agents for the months of July august & Septr that is the balance due on those requisitions to the amt $800,000. and my requisitions on the Sec of the Treasury for more than a million are yet unsatisfied.
        I am distitute of money in all quarters. Seamen remain unpaid and the recruiting Service is at a stand. I have none for the most urgent contingent purposes.
        If the salvation of a city depended upon the prompt transportation of a body of our Seamen I have not a dollar. In some cases articles contracted for or purchased are withheld until funds appear to meet them.
        We are all apprised of the unpleasant cause but it is my duty to make known to you the consequence.
        
          W J
        
      